RECOMMENDED FOR FULL-TEXT PUBLICATION
             Pursuant to Sixth Circuit Rule 206               2    United States v. Wright                     No. 01-2569
     ELECTRONIC CITATION: 2003 FED App. 0327P (6th Cir.)
                 File Name: 03a0327p.06                                           _________________
                                                                                      OPINION
UNITED STATES COURT OF APPEALS                                                    _________________
               FOR THE SIXTH CIRCUIT                            R. GUY COLE, JR., Circuit Judge. Defendant-Appellant
                 _________________                            Ward Wesley Wright appeals his jury conviction and sentence
                                                              for the use of interstate commerce facilities in the commission
 UNITED STATES OF AMERICA , X                                 of murder for hire, interstate travel in aid of a crime of
            Plaintiff-Appellee, -                             violence, and conspiracy to possess with intent to distribute
                                   -                          and to distribute cocaine. Wright raises four arguments on
                                   -  No. 01-2569             appeal: (1) the district court erred in denying his motion to
           v.                      -                          dismiss his indictment based on violations of the statute of
                                    >                         limitations and the Due Process Clause of the Fifth
                                   ,                          Amendment; (2) the Government is guilty of prosecutorial
 WARD WESLEY WRIGHT ,              -
         Defendant-Appellant. -                               misconduct; (3) the district court erred in denying his motion
                                                              to suppress evidence obtained pursuant to a search warrant;
                                  N                           and (4) the district court erred in admitting hearsay evidence.
      Appeal from the United States District Court
     for the Eastern District of Michigan at Detroit.           For reasons stated below, we AFFIRM the jury conviction
    No. 96-80876—Patrick J. Duggan, District Judge.           and sentence entered by the district court.

                 Argued: August 5, 2003                                           I. BACKGROUND

         Decided and Filed: September 12, 2003                                  A. Factual Background

   Before: KEITH, COLE, and COOK, Circuit Judges.               Brian Chase, Raymond Kelsey, and William Arbelaez met
                                                              while serving time in a Minnesota prison. After all three had
                   _________________                          been released in 1992, Chase met Wright while they were
                                                              both bouncers at a bar in Michigan. Wright was a member of
                        COUNSEL                               the Avengers Motorcycle Club (the “Avengers”) and was
                                                              involved with cocaine distribution through the club.
ARGUED: Richard J. Amberg, Jr., Waterford, Michigan, for      Arbelaez, a Colombian national who trafficked cocaine,
Appellant. Joseph J. Allen, ASSISTANT UNITED STATES           began supplying cocaine to Chase from Colombia, and Chase
ATTORNEY, Detroit, Michigan, for Appellee. ON BRIEF:          in turn began selling cocaine to Wright.
Richard J. Amberg, Jr., Waterford, Michigan, for Appellant.
Joseph J. Allen, ASSISTANT UNITED STATES                       In 1992, Arbelaez was arrested on drug charges in New
ATTORNEY, Detroit, Michigan, for Appellee.                    Mexico. He escaped from prison and sought to flee to
                                                              Colombia. Chase contacted Kelsey, a licensed pilot, and he

                             1
No. 01-2569                     United States v. Wright      3    4    United States v. Wright                    No. 01-2569

agreed to fly Arbelaez out of the United States. Kelsey flew      told Chase that Moore had given another Avenger a gun and
Arbelaez to the United States-Mexico border, and Arbelaez         $10,000 for a contract murder and that Chase was the target.
fled to Colombia from there.                                      Chase and Kelsey then decided to kill Moore to end the
                                                                  dispute and the perceived threat.
   In 1993, Arbelaez began supplying cocaine to Chase from
Colombia and Kelsey became the pilot of the operation. In           In July 1993, William Anderson Burke, a past national
February, Kelsey flew to Los Angeles to retrieve a                president of the Avengers, was involved in a motorcycle
fifty-kilogram shipment of cocaine and then flew to Detroit to    accident in Columbus, Ohio. Moore, as an officer in the
deliver it to Chase. Chase sold part of the shipment to David     Avengers, traveled to Columbus to await Burke’s release
“Slap” Moore, a member of the Avengers, who would                 from the hospital. Chase and Wright decided that Wright
eventually become Chase’s primary distributor. Chase sold         could kill Moore while he was in Columbus, and Wright
the other part of his shipment to Wright, who delivered part      agreed to accept $50,000 to commit the murder. Wright’s
of his allotment to Chase’s customers and sold part of his        girlfriend, and later wife, Brenda Schneider, called Moore’s
allotment to his own customers.                                   wife to determine what hotel Moore was staying at in
                                                                  Columbus.
   Shortly afterward, Kelsey flew twenty-five kilograms of
another shipment to Chase for distribution. Chase and Kelsey         On July 29, 1993, Wright obtained a .22-caliber pistol and
decided not to pay Arbelaez for the cocaine and told him that     a car that had been purchased by Chase and Kelsey, and drove
it had been seized by Canadian authorities. In the spring of      to Columbus. Wright found Moore’s hotel room in the early
1993, Kelsey made another trip to Los Angeles and picked up       hours of July 30, and asked Moore if he could stay the night.
what was supposed to be seventy-five kilograms of cocaine.        After Moore let him in and went back to sleep, Wright shot
However, Chase and Kelsey learned that the shipment               Moore in the head twice. Before leaving, Wright “wiped
contained only sixty-six kilograms. Chase distributed the         down” everything and took Moore’s wallet and pager. He
drugs without notifying Arbelaez of the deficiency and            called Chase, told him everything was okay, and returned to
Wright received some of the shipment.                             Chase’s house in Michigan.
  At this point, Moore was no longer distributing cocaine for       Kelsey, who was at the house when Wright returned, used
Chase. Instead, Moore introduced Chase to his main                a welding torch in Chase’s garage to melt the pager, the
customer in Detroit, and Chase supplied cocaine directly to       wallet, and the gun. Kelsey then piloted a plane, with Chase
that customer. Moore wanted a commission from Chase for           and Wright as passengers, and the three men dumped the
the sales to his customer, but Chase refused. Moore told          melted objects and Wright’s clothes over Lake Huron. Chase
Chase that he “knew how to take care of business,” and Chase      paid Wright $50,000 for the murder on the evening of
believed that this was a threat and that Moore intended to kill   July 30.
him. Chase then discussed the “Moore problem” with Wright
and told Wright that he was willing to give Moore $40,000 to        On August 10, 1993, Wright married his girlfriend, Brenda
end the dispute. Chase offered Wright $10,000 to broker the       Schneider, in Las Vegas using the alias Arthur Anderson.
deal with Moore, but Wright was unable to arrange a deal.         Wright and his new wife stayed in Las Vegas gambling and
Wright then suggested, “Why don’t you just give me the            Larry Joe Powell, another Avenger, good friend of Wright,
money and I’ll kill Mr. Moore.” A few days later, Wright          and FBI informant, wired them money.
No. 01-2569                      United States v. Wright      5    6    United States v. Wright                     No. 01-2569

   After the murder, Arbelaez, who was still living in               In April 1996, while attempting to return from Colombia,
Colombia, wanted Chase and Kelsey to pay him for the               Kelsey was arrested in St. Martin and he agreed to cooperate
twenty-five kilograms of cocaine “lost” to the Canadian            with authorities. He then recorded several conversations with
authorities and the nine kilograms of cocaine missing from         Chase and Burke regarding drug shipments and Wright’s
the seventy-five-kilogram shipment. Arbelaez devised a plan        involvement in the drug deals. In October 1996, Chase and
for Chase and Kelsey to repay him for the missing cocaine.         Burke went to Detroit, believing that they were to meet
He decided that they could steal airplanes and give them to        Kelsey for a drug delivery. Instead they were arrested.
Arbelaez’s cocaine supplier, the Medellin Cartel in Colombia       Kelsey pleaded guilty to several charges across several states,
(the “Cartel”).                                                    including drug trafficking, stealing planes, and aiding and
                                                                   abetting a murder for hire. He was sentenced to mulitple
   In January 1994, Kelsey flew Chase and Wright, traveling        terms of imprisonment. In April 1997, government agents
under the alias of Arthur Anderson, to the island of St. Martin    obtained a warrant to search Wright’s Las Vegas apartment
to meet with Arbelaez to discuss the plane-stealing scheme.        where they recovered evidence linking Wright to the Moore
When Arbelaez failed to show, the three flew back to the           murder.
United States. Chase and Kelsey then traveled to Venezuela
and Colombia to meet with the Cartel regarding the types of                        B. Procedural Background
airplanes that they wanted stolen. In the spring of 1994,
Chase spoke with Kelsey, Wright and Burke and they decided           Wright was originally charged in an indictment with:
to steal planes together. Arbelaez also had his relative, Efrain   (1) the use of interstate commerce facilities in the commission
Ruiz, join the scheme. Kelsey scouted planes, and Wright           of murder for hire, in violation of 18 U.S.C. § 1958;
and Burke secured aviation fuel in a hangar for refueling the      (2) conspiracy in the use of interstate commerce facilities in
plane on the way to Colombia. On May 7, 1994, the five of          the commission of murder for hire, in violation of 18 U.S.C.
them successfully stole a United States Forest Service plane       § 1958; (3) interstate travel in aid of a crime of violence, in
in Atlanta. They flew the plane to Florida where Chase,            violation of § 1952(a)(2); and (4) conspiracy to possess with
Wright and Burke refueled the plane, which Kelsey then flew        intent to distribute and to distribute cocaine, in violation of
to the Cartel in Colombia.                                         18 U.S.C. §§ 846, 841(a)(1). However, the Grand Jury
                                                                   returned a First Superseding Indictment on April 22, 1997,
  On October 6, 1994, Kelsey stole another plane in                only charging Wright, Chase and Burke with Count Four,
Arkansas, refueled it in Florida, and flew it to Colombia.         participation in the cocaine conspiracy.
Wright did not participate in this theft. In November 1994,
Kelsey picked up cocaine from Arbelaez, and flew it to Chase         On September 9, 1997, the Government moved to dismiss
and Burke in Michigan. However, Chase and Kelsey did not           the indictment without prejudice as to Wright, arguing that
pay Arbelaez the entire shipment, and were worried that            the prosecution of Wright would jeopardize an ongoing
Arbelaez would retaliate. They decided to steal another plane      investigation of the Avengers. The motion was granted. On
to make up for the missing payment. On February 18, 1996,          July 23, 1998, the Government obtained a Third Superseding
Kelsey stole a plane in Florida, and Wright and Burke set up       Indictment against Wright, charging Wright with all four
a refueling site. Kelsey and Chase then flew the plane to          counts of the original criminal complaint. The Government
Colombia for delivery to the Cartel.                               obtained an order sealing the indictment on the grounds that
                                                                   the ongoing investigation of the Avengers and the protection
No. 01-2569                             United States v. Wright              7    8       United States v. Wright                               No. 01-2569

of potential government witnesses and undercover agents                                                       II. ANALYSIS
required that the indictment be sealed.
                                                                                                          A. Motion to Dismiss
   Chase pleaded guilty to conspiracy to possess with intent to
distribute cocaine and the use of interstate commerce facilities                    Wright argues that the district court erred in denying his
in the commission of murder for hire. Judgment was entered                        motion to dismiss the murder charges in the Third
against him on October 7, 1998.                                                   Superseding Indictment. He argues that this indictment was
                                                                                  improperly sealed and challenges the denial of the motion to
  In December 1998, Burke stood trial on the single count in                      dismiss based on the expiration of the statute of limitations
the First Superseding Indictment, participation in the cocaine                    and violation of the Due Process Clause.
conspiracy. He was convicted by a jury and his conviction
was affirmed on appeal to this Court. United States v. Burke,                       Wright was indicted pursuant to the First Superseding
No. 98-1800, 2001 WL 392039 (6th Cir. Apr. 9, 2001)                               Indictment on April 22, 1997. This indictment charged
(unpublished). In January 2000, the Government revealed the                       Wright only with involvement in the cocaine conspiracy.
identity of the informant being used in the investigation of the                  Upon motion by the Government and after a hearing, the
Avengers, Powell, and on January 25, 2000, the Government                         indictment was dismissed without prejudice on September 8,
obtained an order unsealing the Third Superseding                                 1997. In support of its motion to dismiss, the Government
Indictment. On April 3, 2001, the district court held a hearing                   submitted affidavits from two FBI agents explaining that they
on Wright’s motion to suppress evidence, and that motion                          were conducting an ongoing investigation of the Avengers
was denied on April 4. On May 8, 2001, the district court                         and that their primary informant was Powell.             The
held a hearing on Wright’s motion to dismiss the indictment                       Government argued that proceeding against Wright at that
based on violations of the statute of limitations, the Due                        time would require Powell to testify and thus jeopardize the
Process Clause, and his right to a speedy trial. On May 9,                        safety of Powell and the investigation of the Avengers.
2001, the district court denied that motion.                                      Wright did not object to the Government’s request, but asked
                                                                                  for the dismissal to be with prejudice.
   On June 11, 2001, following eight days of testimony, the
jury found Wright guilty of all three remaining counts of the                        On July 23, 1998, just prior to the running of the five-year
Third Superseding Indictment.1 Both Chase and Kelsey                              statute of limitations on the murder for hire charges, see 18
testified against him. Wright was sentenced to two terms of                       U.S.C. § 3282,2 the Government obtained a Third
life imprisonment and one term of sixty months of                                 Superseding Indictment against Wright and moved to seal the
imprisonment.                                                                     indictment under Federal Rule of Criminal Procedure



                                                                                      2
                                                                                        Section 3282 read s in relevant part: “(a) In general.--Except as
    1
                                                                                  otherwise expressly provided by law, no person shall be prosecuted, tried,
      By stipulation of the parties, Co unt T wo, co nspiracy to use interstate   or punished for any offense, not capital, unless the indictment is found or
commerce facilities in the commission of murder for hire, was dismissed           the information is instituted within five years next after such o ffense sha ll
prior to the conclusion o f Wright’s trial.                                       have been com mitted.”
No. 01-2569                            United States v. Wright            9    10    United States v. Wright                      No. 01-2569

6(e)(4).3 In its motion to seal the indictment, the Government                   1. Statute of limitations
stated that the indictment should be sealed because “there is
danger of harm to potential government witnesses, and                            The Third Superseding Indictment was unsealed and
undercover agents, if the indictment is disclosed prior to the                 reopened on January 25, 2000, eighteen months after the
completion of a related criminal investigation.”                               statute of limitations on Count One, the use of interstate
                                                                               commerce facilities in the commission of murder for hire, and
   The indictments from the Lorain County, Ohio                                Count Three, interstate travel in aid of a crime of violence,
investigations of criminal activities among the Avengers were                  expired. This Court has addressed the legality of sealing
unsealed in September 1999, and in January 2000, Powell’s                      indictments only in a brief, unpublished opinion. Burnett,
identity as an informant was revealed. Wright’s indictment                     1992 WL 92669, at *3 (“A sealed indictment that is not
was unsealed immediately and he was notified of the charges                    opened until after the expiration of the statute of limitations
against him. The Government states that the delay between                      will not bar prosecution unless the defendant can show actual
the unsealing of the indictments in the Ohio cases and the                     prejudice.”) (citing United States v. Srulowitz, 819 F.2d 37,
unsealing of Wright’s indictment resulted from the                             40 (2d Cir.), cert. denied, 484 U.S. 853 (1987)). Our opinion
completion of the arrests of several members of the Avengers                   in Burnett is consistent with other circuit courts that have
in Ohio and Michigan, and the time it took to place Powell in                  considered the issue of sealing indictments in more detailed,
the Witness Protection Program and to secure the safety of                     published opinions. Several courts have held that when a
Powell’s family.                                                               sealed indictment is not opened until after the expiration of
                                                                               the statute of limitations, the statute ordinarily is not a bar to
  The decision of a magistrate judge to seal an indictment is                  prosecution if the indictment was timely filed. See Ramey,
accorded “great deference.” United States v. Burnett, No. 91-                  791 F.2d at 320; United States v. Muse, 633 F.2d 1041, 1041
1693, 1992 WL 92669 (6th Cir. Apr. 24, 1992) (per curiam)                      (2d Cir. 1980) (en banc), cert. denied, 450 U.S. 984 (1981).
(unpublished) (citing United States v. Ramey, 791 F.2d 317,                    Other courts also have held that the filing of an indictment
321 (4th Cir. 1987)). We review a district court’s refusal to                  under seal will toll the statute of limitations if the indictment
dismiss an indictment for an abuse of discretion. United                       was properly sealed. See Bracy, 67 F.3d at 1426; United
States v. Middleton, 246 F.3d 825, 841 (6th Cir. 2001); see                    States v. Sharpe, 995 F.2d 49, 52 (5th Cir. 1993) (per curiam);
United States v. Bracy, 67 F.3d 1421, 1425 (9th Cir. 1995)                     Srulowitz, 819 F.2d at 40. However, the Tenth Circuit holds
(holding that a district court’s decision to dismiss an                        the minority position that the sealing of an indictment does
indictment based on a claim of improper sealing is reviewed                    not toll the statute of limitations. See United States v.
for abuse of discretion). The factual findings of the district                 Thompson, 287 F.3d 1244, 1251-52 (10th Cir. 2002) (refusing
court are reviewed for clear error. United States v. Brown,                    to follow the other circuits and holding that the statute of
169 F.3d 344, 348 (6th Cir. 1999).                                             limitations is not tolled while an indictment is under seal).
                                                                               We follow the rule in our decision in Burnett and the majority
                                                                               of our sister circuits in finding that a timely filed and properly
                                                                               sealed indictment tolls the statute of limitations. We therefore
    3
                                                                               must consider two factors when deciding if a sealed
      Federal Rule o f Criminal Pro cedure 6(e)(4) read s in releva nt part:   indictment may be opened after the statute of limitation has
“A magistrate jud ge to whom an indictment is returned may direct that the     expired: (1) whether the indictment was properly sealed, and
indictment be kept secret until the defendant is in custody or has been
released pending trial.”                                                       (2) whether the defendant has shown actual prejudice from a
No. 01-2569                            United States v. Wright          11     12    United States v. Wright                      No. 01-2569

sealed indictment being opened beyond the statute of                             The district court conducted a hearing on Wright’s motion
limitations.4                                                                  to dismiss and found that the indictment was sealed for a
                                                                               valid purpose and that the length of the sealing was
  We first must determine whether the indictment against                       reasonable: “The government’s reasons with respect to the
Wright was properly sealed. The Government has the burden                      confidential informant as set forth today and as set forth in the
of setting forth a justification for sealing the indictment. See               government’s response, in this Court’s opinion, justified the
Srulowitz, 819 F.2d at 41. We have not specifically answered                   18-month delay between the date of sealing and the date of
the question of what is a proper purpose for sealing an                        unsealing.” Wright argues that because Powell’s testimony
indictment. However, other circuits have held that any                         was unnecessarily cumulative to the testimony of Chase and
legitimate prosecutorial purpose or public interest may                        Kelsey, Powell’s protection was not a legitimate reason for
support the sealing of an indictment. See United States v.                     sealing the indictment.
DiSalvo, 34 F.3d 1204, 1218 (3d Cir. 1994) (an indictment
may be sealed for any legitimate prosecutorial purpose or in                     We find that the district court did not abuse its discretion in
the public interest); Sharpe, 995 F.2d at 52 (same); United                    holding that the indictment was properly sealed. The
States v. Richard, 943 F.2d 115, 118-19 (1st Cir. 1991)                        protection of Powell and the need to avoid compromising an
(same); United States v. Lakin, 875 F.2d 168, 170 (8th Cir.                    ongoing investigation falls within the range of permissible
1989) (same); Srulowitz, 819 F.2d at 40 (same); Ramey, 791                     reasons for sealing an indictment. See, e.g., Bracy, 67 F.3d at
F.2d at 321 (same).           Accordingly, we look to the                      1426 (finding that the need to protect the safety of potential
Government’s request to seal the indictment and evaluate that                  witnesses justified the sealing of an indictment); DiSalvo, 34
request to determine whether any legitimate prosecutorial                      F.3d at 1219 (concluding that the sealing of an indictment to
purpose or public interest supports the sealing of the                         avoid compromising an unrelated trial was a legitimate
indictment.                                                                    prosecutorial purpose). The Government’s investigations of
                                                                               the Avengers in Ohio, which involved Powell extensively,
                                                                               were extremely important and resulted in the indictment and
                                                                               conviction of nineteen individuals on various drug and
                                                                               racketeering charges.
    4
      W right asks us to consider the three-part inquiry set forth in United     As discussed, an indictment may be sealed for a multitude
States v. Thompson, 104 F. Supp . 2d 1303 , 1306-07 (D . Kan.), modified
by, 125 F. Supp. 2d 1297 (D. Kan. 2000), aff’d by, 287 F.3d 124 4 (10th
                                                                               of reasons, including the protection of potential witnesses
Cir. 2002), to determine whether a sealed indictment tolls the statute of      involved in an unrelated investigation. At the time that the
limitations. The test instructs courts to consider: (1) was the original       indictment was sealed, the Government was conducting an
decision to seal the indictment proper; (2) if properly sealed, was the        investigation of the Avengers in Ohio and Michigan and
length of time the indictment was sealed reasonable; and (3) was the           Powell was an informant who was essential to the
defendant prejudiced by the sealing of the indictm ent. W e dec line this
invitation to adopt the test in Thompson because the facts of that case are
                                                                               investigation. As the Government noted at the hearing on the
distinguishable. In Thompson, the court found that the government had          motion to dismiss, it decided to dismiss the First Superseding
not shown that the indictment was sealed for a legitimate prosecutorial        Indictment in order to protect the identity of Powell while the
purpose. Therefore, because we find the lengthy test in Thompson               investigation continued. The prosecutor argued that this
unnecessarily cumbersome, we find that the question in this case is better     decision “was a collective decision up to the highest level of
answered without the use of the test articulated by the district co urt in
Thompson.
                                                                               my office, the U.S. Attorney’s office here, the U.S. Attorney’s
No. 01-2569                      United States v. Wright     13    14    United States v. Wright                       No. 01-2569

office in Cleveland, the Federal Bureau of Investigation at the    discussing Wright’s Due Process claim and, accordingly, will
highest levels in Detroit and Cleveland. . . .” The                be discussed in the following section.
Government concedes that it thought that the investigation of
the Avengers would end in 1997, but that it in fact did not end      2. Due Process
until late 1999. When the indictment was issued and sealed
in 1998, the investigations were continuing and the                  A successful Due Process claim for pre-indictment delay
Government wanted the identity of Powell, an important             requires that a defendant establish: (1) prejudice to his right
witness for the crimes allegedly committed by Wright, to           to a fair trial, and (2) that the delay was intentionally caused
remain concealed.                                                  by the government in order to gain a tactical advantage.
                                                                   United States v. Brown, 667 F.2d 566, 567 (6th Cir. 1982);
  The argument advanced by Wright misunderstands the law           see also Doggett v. United States, 505 U.S. 647, 651-52
relating to the sealing of an indictment. Wright asks this         (1992); United States v. Marion, 404 U.S. 307, 324-25
Court to examine Powell’s testimony ex post facto and              (1971). The district court found that Wright failed to
determine whether the evidence he provided justified the           establish prejudice:
sealing of the indictment in the first instance. This we decline
to do. It is not our task to evaluate the testimony actually         Furthermore, the Court is not satisfied that the defendant
provided by Powell at Wright’s trial and then ascertain              suffered substantial prejudice as a result of the delay. . . .
whether it was significant enough to justify the sealing of the      Defendant was aware as early as 1997 that the
indictment. We look only to the evidence presented before            government was, quote, accusing him, unquote, with
the magistrate judge and the district court to determine if the      conduct relating to charges contained in the third
indictment was sealed for a legally valid purpose. Given this        superseding indictment. . . . To the extent that the
evidence, we find that the indictment was sealed for the             defendant’s primary alibi witness is his wife, the Court is
legitimate prosecutorial purpose of protecting the identity of       not persuaded that her memory of relevant events has
Powell, a Government informant who was involved in an                been adversely affected by the passage of time. The
unrelated investigation and provided substantial corroborating       government alleges that, quote, her sworn [grand jury]
evidence in Wright’s trial regarding the murder of Moore.            testimony regarding his alleged alibi was preserved in
                                                                     April of 1997, unquote.
  Furthermore, courts have held that a defendant must show
“substantial, irreparable and actual prejudice” when a                Wright argues that he was prejudiced by the delay between
properly sealed indictment is unsealed beyond the statute of       the time of his initial arrest in April 1997 and the unsealing of
limitations. Edwards, 777 F.2d at 648; see also United             the indictment in January 2000 because: (1) his memory
States v. Mitchell, 769 F.2d 1544, 1547 (11th Cir. 1985).          regarding his alibi and the memories of other alibi witnesses
This Court in Burnett stated, “A sealed indictment that is not     had faded; (2) the Government used the delay against him in
opened until after the expiration of the statute of limitations    cross-examining his alibi witnesses, Scott and Charles
will not bar prosecution unless the defendant can show actual      Ferguson, about their alleged loss of memory; (3) certain
prejudice.” 1992 WL 92669, at *3 (citing Srulowitz, 819 F.2d       Avengers refused to testify as witnesses; (4) records, such as
at 40). The Defendant has the burden of showing that               telephone records, were no longer available; (5) his wife had
prejudice occurred. Muse, 633 F.2d at 1043-44. The                 a child in the belief that he would not be prosecuted; and
discussion regarding actual prejudice is also relevant in          (6) his wife suffered emotional trauma.
No. 01-2569                      United States v. Wright     15    16   United States v. Wright                     No. 01-2569

   Wright’s first claim that he was prejudiced because of            Wright’s next claims of prejudice are related to the alleged
witnesses’ loss of memory must fail as a matter of law. We         effect of the delay on his family. First, Wright argues that he
have held that loss of memory is an insufficient reason to         had a child because he believed that he would not be
establish prejudice. Payne v. Rees, 738 F.2d 118, 121-22 (6th      prosecuted. There is absolutely no case law to support the
Cir. 1984) (citations omitted). Moreover, as the district court    argument that the birth of a child can be used to support a
found, Wright can provide no evidence to support his               claim of prejudice from a pre-indictment delay. Furthermore,
argument that the witnesses’ memories had faded. His wife,         his wife became pregnant before the First Superseding
Brenda, testified both at trial and before the grand jury that     Indictment was dismissed in 1997 and therefore, the delay
she and Wright “partied” together at their home on the night       had no bearing whatsoever on Wright’s family planning
of Moore’s murder. It was not until trial that Brenda’s            decisions. Next, Wright claims that the delay caused
memory “faded” and she testified that she was “later               emotional strain on his wife, who testified that she was taking
informed” that Scott was partying with them on the night of        antidepressants and other medications at the time of trial.
the murder. Scott and Ferguson, Wright’s other alibi               Again, Wright can cite to no case law that supports his
witnesses, testified in detail regarding the night of Moore’s      argument that emotional trauma to a witness establishes
murder. Scott testified that she could not recall certain events   prejudice. Furthermore, Wright cannot support his assertion
only after she was confronted with the contradictory               that his wife’s emotional trauma was a result of the delay, and
testimony of Powell regarding Moore’s whereabouts on the           not simply the result of the stress of the trial and a 1999
day after Moore’s death. Furthermore, the record does not          automobile accident.
support Wright’s assertion that the Government used Scott’s
lack of memory to impeach her. The trial record also lacks            Wright is unable to satisfy his “heavy burden to prove that
evidence to support Wright’s argument that the Government          pre-indictment delay caused actual prejudice.” United States
attempted to impeach Ferguson by challenging his memory.           v. Butz, 982 F.2d 1378, 1380 (9th Cir. 1993). Because Wright
As with Scott, the Government properly questioned Ferguson         is unable to establish prejudice, we need not consider the
to ascertain whether he was remembering the night that             second part of the Due Process inquiry, in which a defendant
Moore was killed or a different night that he spent partying       must establish that delay was intentionally caused in order to
with Wright.                                                       gain a tactical advantage. Furthermore, Wright’s statute of
                                                                   limitations claim also must fail because he is unable to show
  Wright’s claims that witnesses refused to testify is without     actual prejudice. Accordingly, the district court did not abuse
merit. He has presented no evidence concerning who these           its discretion in denying Wright’s motion to dismiss the
witnesses are or how the delay in the indictment corresponds       indictment based on violations of the statute of limitations
to their inability to testify. Similarly, Wright has presented     and the Due Process Clause.
no evidence that various records became unavailable to him
because of the delay. Indeed, he made no requests for any                         B. Prosecutorial Misconduct
records during the trial. He only vaguely references
“telephone records” in his brief on appeal, but presents              Wright argues that the improper reference to a Government
nothing to support his contention that either those records        exhibit and statements made by the prosecutor during closing
were not available or that the allegedly unattainable records      arguments rose to the level of prosecutorial misconduct.
were relevant to his defense.                                      Where a defendant makes no objection to a prosecutor’s
                                                                   statements at trial, the standard of review is plain error.
No. 01-2569                       United States v. Wright       17    18   United States v. Wright                   No. 01-2569

United States v. Collins, 78 F.3d 1021, 1039 (6th Cir. 1996).         return to Columbus, the city where Moore was murdered, a
“To establish plain error, a defendant must show (1) that an          few days after the murder. The Government stated that
error occurred in the district court; (2) that the error was plain,   “[w]hen Larry Joe Powell suggested [to Wright], ‘We better
i.e., obvious or clear; (3) that the error affected defendant’s       go down and find out what happened, that’s your job,’
substantial rights; and (4) that this adverse impact seriously        basically. What does he (the Defendant) say? ‘No, I’m not
affected the fairness, integrity or public reputation of the          going to Columbus.’” Wright argues that this was a
judicial proceedings.” United States v. Koeberlein, 161 F.3d          mischaracterization of his alleged conversation with Powell
946, 949 (6th Cir. 1998) (citing Johnson v. United States, 520        because Powell testified that the conversation took place as
U.S. 461, 466-67 (1997)). A defendant has the burden of               follows:
proving that the obvious deviation from a legal rule was so
prejudicial as to affect the outcome of the district court              Q. What was your discussion with [Wright]?
proceedings. United States v. Olano, 507 U.S. 725, 732-34               A. I said something to the effect that maybe we should
(1993).                                                                 go down there. And -
                                                                        Q. Go where, to Columbus?
  1. Admission of a Government exhibit                                  A. Yeah.
                                                                        Q. For what purpose?
   Wright argues that the Government referenced documents               A. Just for support.
from the Internal Revenue Service in its closing argument that          ...
were not admitted into evidence. However, at trial, defense             A. But [Wright] didn’t want to go down there and I
counsel acknowledged to the jury that the documents marked              figured, well, he had his reasons for not wanting to go
Exhibit 56, had been admitted into evidence: “I didn’t have             down there.
on my exhibit list that I mark the exhibits that come in,               Q. What did he say to you about why he didn’t want to
Number 56, and so that’s why I spoke out of turn.                       go down?
Apparently, it has been put in, and I just screwed up and               A. Just no. He was firm on not wanting to go down there.
missed it.” In his reply brief, Wright acknowledges that “[a]
closer examination of the record, after review of the                    Because Wright’s counsel did not object to the
Government’s Brief on Appeal, indicates that the exhibit was          Government’s statements, we review only for plain error.
‘slipped in’ as Exhibit 56. . . .” Wright’s argument                  Given the testimony of Powell, the Government’s statements
concerning the exhibits clearly has been conceded and there           regarding that testimony were reasonable and there was no
was no prosecutorial misconduct in this instance.                     obvious deviation from a legal rule. Accordingly, we do not
                                                                      find prosecutorial misconduct based on the Government’s
  2. The Government’s closing argument                                characterization of Powell’s testimony.
  Wright also argues that the Government mischaracterized               Next, Wright argues that the Government demeaned
evidence and demeaned his counsel in its closing argument.            defense counsel in his closing arguments by stating to the
First, Wright claims that the Government mischaracterized             jury:
the testimony of Powell regarding a conversation between
Powell and Wright. Presumably, Powell’s testimony was                   Mr. Amberg, I have a question for you. How can you be
offered to show that Wright acted suspiciously by refusing to           so far off? What you just listened to had nothing to do
No. 01-2569                       United States v. Wright      19    20   United States v. Wright                     No. 01-2569

  with what went on in this case. Every representation he            during the defense’s closing statements and the district court
  made virtually was based on the questions he asked, not            agreed that defense counsel mischaracterized facts:
  from the answers that come from the stand.
                                                                       [Prosecutor]: Oh, objection, Your Honor. This is enough
Wright argues that our holding in United States v. Carter, 236         of this. Counsel, 90 percent of what he’s talking about is
F.3d 777 (6th Cir. 2001), controls, and the conduct of the             not in evidence in this case.
prosecutor in this case is similar to that in Carter. In Carter,       THE COURT: Mr. Amberg, stay with the evidence that
the prosecutor misstated the testimony of a key identification         came in this case and the jury will be instructed to base
witness and repeatedly insisted that defense counsel was lying         their decision –
about witnesses’ testimony. 236 F.3d at 784-85. We stated:             ...
“When reviewing challenges to a prosecutor’s remarks at                only on the evidence that came into this case and you
trial, we examine the prosecutor’s comments within the                 will be instructed that lawyer’s comments are not
context of the trial to determine whether such comments                evidence.
amounted to prejudicial error.” Id. at 783. “[W]e conclude[d]
that the prosecutor’s misstatement of the evidence in this case        Accordingly, we find that the statements made by the
. . . was not only error but also was plain error,” and “we also     prosecutor during closing arguments do not constitute plain
conclude[d] that the prosecutor’s claims that defense counsel        error and we do not find prosecutorial misconduct.
was lying were not only error but also were plain error.” Id.
at 785. We ordered a new trial because we found that “the                              C. Motion to Suppress
prosecutor’s actions affected [the Defendant’s] substantial
rights and warrant reversal.” Id. at 785. No such                       Next, Wright argues that the district court erred in denying
prosecutorial misconduct occurred during Wright’s trial.             his motion to suppress evidence seized pursuant to a search
                                                                     warrant. Wright argues both that the executing agents
   The defense did not object to the Government’s rebuttal           conducted a general search that resulted in the seizure of
argument and the statements made by the Government do not            items not listed on the warrant and that the warrant was based
rise to the level of plain error. See United States v. August,       on a stale affidavit.
984 F.2d 705, 714 (6th Cir. 1992) (per curiam) (finding that
the defendant did not object and therefore waived any                  In reviewing a challenge to a motion to suppress, we review
objection to the remarks on appeal unless the remarks                factual findings for clear error and review legal
constituted plain error or a defect affecting substantial rights).   determinations de novo. United States v. Williams, 224 F.3d
In closing arguments the Government criticized defense               530, 532 (6th Cir. 2000).
counsel for making representations based on questions posed
to witnesses rather than the answers that they provided. The           1. General search
Government was attempting to show the jury that the
statements made by defense counsel were not supported by               Wright simply argues that he was the victim of a general
actual testimony on the record and the Government’s method           warrant because several pieces of evidence were seized from
of making this point was proper. Indeed, the Government              his residence that were not listed with particularity on the
objected to defense counsel’s characterization of the facts          search warrant. Though Wright does not list the “illegally”
                                                                     seized evidence, the Government concedes that “several
No. 01-2569                      United States v. Wright      21    22   United States v. Wright                     No. 01-2569

items” were seized that were not specifically listed on the         contained the names and phone numbers of co-conspirators
warrant cover sheet. The Government argues that the items           including Chase and other Avengers; the newspaper article
were seized because they were clearly contraband or direct          about the murder of Moore showed that Wright had an
evidence of the crime and subject to seizure under the “plain       interest in the crime; the documents linked Wright to his alias
view” doctrine. At the suppression hearing, the district court      “Arthur Anderson”; and the letter from Chase described the
found that agents “have a right to seize those things, number       connection of Wright and Chase to the drug conspiracy.
one, that are evidence of a crime that are in plain view. And       Accordingly, the items were seized pursuant to a valid search
secondly, in this situation, I believe had a right to seize items   warrant and they related directly to the two crimes charged
that related to the two crimes that were identified as the basis    and the information provided by the attached affidavit. See
for the search warrant.”                                            United States v. Dale, 991 F.2d 819, 847 (D.C. Cir. 1993)
                                                                    (“[T]he common-sense reading of the warrant is that the
  It is well-settled that items to be seized pursuant to a search   government could seize a variety of specifically identified
warrant must be described with particularity to prevent “the        documents and any other records that related to the [crimes
seizure of one thing under a warrant describing another” in         described in the] affidavit.”). We affirm the decision of the
violation of the Fourth Amendment. Marron v. United States,         district court denying Wright’s motion to suppress based on
275 U.S. 192, 196 (1927). However, in United States v.              his allegation that agents conducted a general search.
Brown, 49 F.3d 1162, 1169 (6th Cir. 1995), we held that
“even evidence ‘not described in a search warrant may be              2. Staleness of affidavit
seized if it is “reasonably related to the offense which formed
the basis for the search warrant.”’” (quoting United States v.         Wright also argues that because the search warrant was
Fortenberry, 860 F.2d 628, 636 (5th Cir. 1988) (quoting             based on information that was stale, the magistrate judge did
United States v. Munroe, 421 F.2d 644, 646 (5th Cir.), cert.        not have probable cause to issue the warrant. Wright argues
denied, 400 U.S. 851 (1970))).                                      that the information contained in the affidavit used to secure
                                                                    the warrant was three years old and that there was no probable
  The items seized in this case were sufficiently related to the    cause to believe that Wright’s Las Vegas residence contained
two crimes charged to fall within the scope of the search           any items related to the crimes charged. A magistrate’s
warrant. Wright does not point to any specific items in his         finding of probable cause for the issuance of a warrant is
brief on appeal; however, in his brief in support of his motion     accorded “great deference.” United States v. Blair, 214 F.3d
to suppress, Wright claimed that the agents executing the           690, 696 (6th Cir. 2000) (citations omitted). “[W]e must
warrant illegally seized a leather vest in the Avenger’s colors,    determine whether, in light of the totality of the
a holster, a red address book, a brown address book, a              circumstances, the magistrate had a ‘substantial basis’ for
newspaper article, documents, and a letter.                         concluding that ‘a search would uncover evidence of
                                                                    wrongdoing.’” Id. (quoting United States v. Sonagere, 30
  All the items seized were related to the crimes charged in        F.3d 51, 53 (6th Cir. 1994)). “[T]he duty of a reviewing court
the affidavit attached to the search warrant because they           is simply to ensure that the magistrate had a substantial basis
indicated Wright’s involvement in the drug conspiracy and           for concluding that probable cause existed.” Illinois v. Gates,
the murder of Moore. The vest was evidence of Wright’s              462 U.S. 213, 214 (1983).
involvement with the Avengers motorcycle club; the holster
indicated Wright’s possession of a gun; the address books
No. 01-2569                      United States v. Wright     23    24   United States v. Wright                      No. 01-2569

  Moore was murdered in 1993 and the drug conspiracy took          at the time of the murder and that Wright was presently using
place between 1993 and 1996. In United States v. Henson,           the alias in Las Vegas, Nevada, where he resided at the time
we stated that “[t]he function of a staleness test in the search   of the warrant. Regarding the medallion, the affidavit stated
warrant context is not to create an arbitrary time limitation      that Moore always wore a medallion with the Avengers’ logo
within which discovered facts must be presented to a               and that it had not been found at the murder scene. The
magistrate.” 848 F.2d 1374, 1382 (6th Cir. 1988). Instead,         affidavit stated that investigators believed that Wright may be
we held that the question of staleness depends on the              in possession of the medallion as a “trophy” for the murder.
“inherent nature of the crime.” Id. In determining whether
the information provided to establish probable cause is stale,       As the district court noted, the information regarding the
we have held that many questions must be considered                medallion may have been stale because it was unlikely that
including the nature of the crime and the nature of the items      Wright would have possession of such an item three years
to be seized. Id. (stating that courts should not determine        after the crime. However, the other information contained in
staleness “solely by counting the days on a calendar”). We         the affidavit was sufficient to support a finding that Wright
also have stated that “a court considers the following four        was involved in a drug conspiracy and the murder of Moore.
factors in determining whether a probable cause finding is         Under the Helton factors, the probable cause determination
stale: ‘the defendant’s course of conduct; the nature and          was not stale because of Wright’s conduct, the continuing
duration of the crime; the nature of the relevant evidence; and    nature of the drug conspiracy, the nature of the evidence
any corroboration of the older and more recent information.’”      regarding the crimes charged, and the corroboration of older
United States v. Helton, 314 F.3d 812, 822 (6th Cir. 2003)         and more recent information about Wright’s crimes learned
(citing United States v. Czuprynski, 46 F.3d 560, 567 (6th Cir.    through the investigation of the Avengers. In light of the
1995) (en banc)).                                                  “great deference” we give to the magistrate judge’s decision,
                                                                   there is nothing in the affidavit that leads us to conclude that
   In reviewing the totality of the circumstances, we find that    the magistrate judge did not have a substantial basis to issue
probable cause existed for the magistrate judge to issue the       the warrant. There was extensive evidence provided in the
warrant. The affidavit provided by Agent Gary Boggs                affidavit for the magistrate judge to conclude that a search of
requested that agents be allowed to search Wright’s residence      Wright’s house would lead to the seizure of evidence of
for motel records/receipts, a medallion, a passport, and           wrongdoing. Accordingly, although several years passed
identification in the name of Arthur Anderson. The affidavit       between the alleged crimes and the issuance of the warrant,
stated that Boggs and other DEA and FBI agents had been            the information contained in the affidavit was relevant and
conducting an investigation of a drug distribution                 timely regarding the seizure of certain evidence from
organization within the Avengers and that through this             Wright’s residence. We therefore affirm the district court’s
investigation, they had learned that Wright was involved in a      denial of the motion to suppress.
cocaine distribution conspiracy and a murder for hire. The
affidavit described the nature of the drug operations with                          D. Admission of Evidence
which Wright was involved. The affidavit stated that Wright
and Moore were members of the Avengers, were involved in             1. Hearsay statements
the same drug conspiracy, and that the murder of Moore was
a part of a dispute within the drug conspiracy. The affidavit        All evidentiary rulings, including hearsay, are reviewed for
also stated that Wright was using the alias of Arthur Anderson     abuse of discretion. Trepel v. Roadway Express, Inc., 194
No. 01-2569                      United States v. Wright     25    26    United States v. Wright                       No. 01-2569

F.3d 708, 716 (6th Cir. 1999). Wright argues that the district     and usually has no factual content. See Quartararo v.
court erred in admitting a hearsay statement made by Leah          Hanslmaier, 186 F.3d 91, 98 (2d Cir. 1999) (“‘An inquiry is
Moore, the wife of Moore. The testimony was elicited to            not an “assertion,” and accordingly is not and cannot be a
show that Wright learned the whereabouts of Moore by               hearsay statement.’United States v. Oguns, 921 F.2d 442, 449
having his girlfriend call Leah. Leah testified that she had a     (2d Cir. 1990) (quoting Inc. Pub. Corp. v. Manhattan
conversation with Brenda, then-girlfriend of the Defendant,        Magazine, Inc., 616 F. Supp. 370, 388 (S.D.N.Y.1985), aff’d,
on the day of Moore’s murder. She also testified that she          788 F.2d 3 (2d Cir. 1986))”); see also United States v. Lewis,
heard Brenda relay the information regarding Moore’s               902 F.2d 1176, 1179 (5th Cir. 1990); United States v. Vest,
whereabouts to Wright. Defense counsel objected, but the           842 F.2d 1319, 1330 (1st Cir. 1988).
district court overruled the objection. Leah’s testimony was
as follows:                                                           In this case, Brenda’s question to Leah can be summarized
                                                                   as “Where is your husband?” In making that statement,
  A. Brenda called me.                                             Brenda is not asserting anything. She is only attempting to
  Q. Brenda who?                                                   extract information from Leah. This inquiry from Brenda is
  A. [Wright’s] girlfriend.                                        not being used to prove the truth of the matter asserted and
  Q. Did you recognize her voice?                                  therefore, as the Government argues, it is not hearsay.
  A. Yes.                                                          Accordingly, the district court did not abuse its discretion in
  Q. Was there anyone else in the area of the phone that           allowing the testimony to be presented.
  you could hear?
  A. [Wright] was in the background.                                 2. Co-conspirators statements
  Q. What did Brenda say?
  Mr. Amberg: Hearsay. Objection.                                    Wright argues that the district court erred in admitting tape
  [Prosecutor]: Your Honor, I believe again, the answer is         recordings that Kelsey made with Chase and Burke while
  going to be a question. A question is not hearsay.               Kelsey was cooperating with the Government. Wright argues
                                                                   that Exhibit 50(a), a recorded conversation between Kelsey
  THE COURT: Go ahead.                                             and Chase on August 2, 1996, and Exhibit 52, a recorded
  THE WITNESS: She asked me where my husband was.                  conversation between Kelsey and Burke on September 18,
                                                                   1996, were erroneously entered into evidence over the
The Government argues that Leah’s testimony about Brenda’s         defense’s objections. Wright makes three arguments
question was not hearsay because “a question is by definition      regarding the recordings: (1) that Kelsey was no longer a
not hearsay.”                                                      conspirator when the recordings were made, (2) that Wright
                                                                   was not a member of the conspiracy, and (3) that the taped
  Under the Federal Rules of Evidence, hearsay is defined as       conversations were not in furtherance of the conspiracy, but
“a statement, other than one made by the declarant while           rather just “idle chatter.”
testifying at the trial or hearing, offered in evidence to prove
the truth of the matter asserted.” 801(c). While this Court           Federal Rule of Evidence 801(d)(2)(E) states that a
has not specifically addressed the issue presented by Wright,      statement is not hearsay if “The statement is offered against
a question is typically not hearsay because it does not assert     a party and is . . . (E) a statement by a coconspirator of a party
the truth or falsity of a fact. A question merely seeks answers    during the course and in furtherance of the conspiracy.” We
No. 01-2569                       United States v. Wright      27   28   United States v. Wright                     No. 01-2569

review factual determinations underlying statements of              member of the conspiracy. There was extensive evidence
co-conspirators admitted under Federal Rule of Evidence             presented that Wright, Kelsey, Chase, Ruiz, and Burke were
801(d)(2)(E) for clear error. United States v. Gessa, 971 F.2d      all involved in the cocaine conspiracy. Kelsey alone testified
1257, 1261 (6th Cir. 1992) (en banc).                               to Wright’s extensive involvement in the drug conspiracy,
                                                                    which included arranging storage facilities for the drugs and
  The district court admitted the recordings, stating:              assisting in the stealing of airplanes to pay for shipments of
                                                                    cocaine. Wright was referenced in the conversations between
  The Court is satisfied . . . that there is sufficient evidence    Kelsey and Chase and Wright’s role as a conspirator was
  to support a conspiracy, and the Court is satisfied that the      shown by the Government by a preponderance of the
  statements as described by Mr. Allen in Exhibits 50(a)            evidence.
  and 52, are in furtherance of the conspiracy and related
  to the conspiracy and related to Mr. Wright’s                        We also disagree with Wright’s argument that the
  involvement in the conspiracy, if of course, the jury             conversations were just “idle chatter.” In their conversations,
  believes those facts.                                             Kelsey and Chase discussed how Wright was demanding
                                                                    either money or cocaine for the theft of a plane. In the
We have held that the Government may use the statements of          conversation between Kelsey and Burke, they discussed
co-conspirators gained from a cooperating conspirator under         paying Wright for the theft of an airplane with 100 kilograms
801(d)(2)(E) if the Government shows by a preponderance of          of cocaine from a transaction that they were considering. The
the evidence “(1) that a conspiracy existed, (2) that the           district court found these conversations were in furtherance of
defendant against whom the hearsay is offered was a member          the conspiracy as charged and not just “idle chatter.” This
of the conspiracy and, (3) that the hearsay statement was           finding of fact is not clearly erroneous given the evidence of
made in the course and in furtherance of the conspiracy.”           the conspiracy provided in this case. See Brown, 169 F.3d at
Hamilton, 689 F.2d at 1268 (quoting United States v. Vinson,        348. Accordingly, we find that the district court did not abuse
606 F.2d 149, 152 (6th Cir. 1979), following United States v.       its discretion in admitting the taped recordings.
Enright, 579 F.2d 980 (6th Cir. 1978)).
                                                                                   E. Supplemental Arguments
  Under Rule 801(d)(2)(E) and Hamilton, the statements of
co-conspirators gained from a cooperating conspirator may be          Wright has submitted a pro se supplemental brief to this
used by the Government. Therefore, as a matter of law,              Court. In his brief, Wright argues that the Government’s
Kelsey’s statements may not be excluded solely because he           application of Federal Rule of Criminal Procedure 6(e)(4), the
was cooperating with the Government at the time that the tape       rule authorizing sealing of the indictment, violates of the
recordings were made.                                               statute of limitations, the Due Process Clause, and the
                                                                    principles of separation of powers. Wright’s first two
  Wright also argues that the Government has not shown that         arguments are merely reiterations of the arguments raised by
he was a member of conspiracy or that the statements on the         his attorney in his appellate brief and have already been
recordings were made in furtherance of the conspiracy. See          addressed. His last argument, that the sealing of the
United States v. Hamilton, 689 F.2d 1262 (6th Cir. 1982).           indictment by the magistrate judge violates separation of
We disagree with Wright’s argument that the Government did          powers, has never been presented previously to the district
not show by a preponderance of the evidence that he was a           court or this Court.
No. 01-2569                      United States v. Wright      29    30   United States v. Wright                 No. 01-2569

   We do not review arguments that are raised for the first                           III. CONCLUSION
time on appeal. See Mich. Bell Tel. Co. v. Strand, 305 F.3d
580, 590 (6th Cir. 2002). This Court subscribes to the theory         For the foregoing reasons, we AFFIRM the jury conviction
that “[i]n order to preserve the integrity of the appellate         and sentence entered by the district court.
structure, we should not be considered a ‘second shot’ forum,
a forum where secondary, back-up theories may be minted for
the first time.” Isaak v. Trumbull Sav. & Loan Co., 169 F.3d
390, 396 n.3 (6th Cir. 1999) (quoting Estate of Quirk v.
Comm’r of Internal Revenue, 928 F.2d 751, 758 (6th Cir.
1991)). Accordingly, we decline to review Wright’s
separation of powers argument.
   Wright also submitted a pro se “motion for sanctions
pursuant to Federal Rules of Appellate Procedure 38 and
47(b)” on January 16, 2003. He argues that the Government
made “multiple errors” and “false, misleading statements” in
the proof brief it submitted to this Court. On January 29,
2003, the Government submitted its final brief to this Court
accompanied by a letter explaining that it had corrected the
two mistakes in its citations that Wright had noted in his
January 16 motion. On June 1, 2003, Wright submitted a
letter to this Court that was construed as a motion to issue
sanctions. In that letter, Wright argued that the Government
had made some corrections to citations in its brief, but that
several other factual mistakes existed and that the
Government’s brief is “riddled with errors.” He argues that
the changes made were insufficient to correct all of the errors
and therefore the Government should be sanctioned.
  Rule 38 is a rule to protect appellees from frivolous
appeals. FED . R. APP . P. 38. Rule 47(b) states in relevant
part: “No sanction . . . may be imposed for noncompliance
with any requirement not in federal law, federal rules, or the
local circuit.” FED . R. APP . P. 47(b). As a matter of law, both
rules are wholly inapplicable to this case. Accordingly,
Wright’s motions for sanctions are meritless and we deny
both motions.